DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed November 17th, 2021, with respect to drawing and title objections have been fully considered and are persuasive.  The objections to the drawings and title have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed November 17th, 2021, with respect to abstract and specification objections and 112(b) rejections do not appear to address all of the issues stated in the Non-Final Rejection.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  These specification objections and 112(b) rejections have been repeated below.
Applicant’s arguments, see pages 7-8, filed November 17th, 2021, with respect to 112(a) rejections, 101 rejections and 112(b) rejections concerning the value being representative of a transfer function (items 15, 16, and 19 in the Non-Final Rejection) have been fully considered and are persuasive.  The 112(a) rejections, 101 rejections and 112(b) rejections have been withdrawn. 
Applicant's arguments, see pages 7-8, filed November 17th, 2021, regarding prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Baijens et al. (WO 2006/010735; hereinafter Baijens; already of record; see attached English translation for page and paragraph numbers) does not teach nor suggest that the transfer function links at least one input variable with an output variable of the hydraulic brake system, a controller that generates a parking brake activation signal using the controller in response to 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “the disclosure relates to” should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In Para 0003, it is unclear what the intended meaning of “smaller dimensions” is and the relation between this and the boiling point of the brake fluid.  
In Para 0036, it is stated that “a predetermined amount of cold brake fluid is removed from the brake fluid reservoir 12 and added to the brake system 4” however, it is stated in Para 0019 that “Regarding components of the brake system 4, FIG. 1 shows the brake system 4 having … a brake fluid reservoir 12”.  These statements appear to be contradictory, as the brake fluid reservoir is a component of the brake system, making it be unclear where the brake fluid is added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 10, 12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4 and 10, 
In regards to claims 6, 12, and 17, it is unclear how “taking brake fluid from a brake fluid reservoir and adding the brake fluid to the brake system” is achieved since Para 0019 states that “Regarding components of the brake system 4, FIG. 1 shows the brake system 4 having … a brake fluid reservoir 12”.  These statements appear to be contradictory, as the brake fluid reservoir is a component of the brake system, making it be unclear where the brake fluid is added.  For examination purposes, the claim was interpreted as though the reservoir was not included in this brake system and that it is a part of a separate system.  
In regards to claim 18, the claim recites “a brake pressure as the value that is representative of the transfer function of the brake system”.  It is unclear how the value, as introduced in claim 13, that is recorded as the decreasing acceleration of the motor vehicle, can also be a value of brake pressure.  For examination purposes, this value was interpreted as being different from the value in claim 13.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-9, 13-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baijens et al. (WO 2006/010735; hereinafter Baijens; already of record; see attached English translation for page and paragraph numbers).
In regards to claim 13, Baijens discloses of a motor vehicle (Abstract) comprising: 
a brake system having a transfer function representative of a decreasing acceleration of the motor vehicle, wherein the transfer function links at least one input variable with an output variable of the hydraulic brake system (Abstract, Page 3 Para 0010 and 0002, Page 6 Para 0008-0009; where determining an expected deceleration output based on a pressure demand, vehicle mass, and pitch as inputs and comparing it to an actual deceleration value would be completed by a transfer function); and 

In regards to claim 14, Baijens discloses of the motor vehicle as claimed in claim 13, wherein the controller generates a driver information signal in response to the error signal (Page 6 Para 0013-0014).
In regards to claim 18, Baijens discloses of the motor vehicle as claimed in claim 13, wherein the controller records a brake pressure as the value that is representative of the transfer function of the brake system (Abstract, Page 2 Para 0011, and Page 6 Para 0003).
In regards to claims 1 and 7, the claims recite analogous limitations to the combination of claims 13 and 18, and are therefore rejected on the same premise.  
In regards to claims 2-3, 8-9, the claims recite analogous limitations to claims 14 and 18, and are rejected on the same premise.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 20170106869; hereinafter Lavoie).
In regards to claim 15, Baijens discloses of the motor vehicle as claimed in claim 13.  
However, Baijens does not specifically disclose that the controller generates a vehicle limit signal indicative of a maximum velocity of the motor vehicle in response to the error signal, wherein the maximum velocity is limited to a pre-determined value.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle as claimed in claim 13, as taught by Baijens, to include the controller generates a vehicle limit signal indicative of a maximum velocity of the motor vehicle in response to the error signal, wherein the maximum velocity is limited to a pre-determined value, as taught by Lavoie, in order to prevent the speed of a vehicle to be above a limit where systems become unreliable (Lavoie Para 0002). 
In regards to claims 4 and 10, the claims recite analogous subject matter to claim 15, and are rejected on the same premise.  
Claim 6, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwick (DE 10254818; see attached translation for paragraph numbers; already of record from IDS).
In regards to claim 17, Baijens discloses of the motor vehicle as claimed in claim 13.
However, Baijens does not teach that the controller transfers brake fluid from a brake fluid reservoir to the brake system if there is no brake force request and if a velocity of the motor vehicle is zero.
Gottwick, in the same field of endeavor, teaches of the controller transfers brake fluid from a brake fluid reservoir to the brake system if there is no brake force request and if a velocity of the motor vehicle is zero (Para 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle as claimed in claim 13, as taught by Baijens, to include the controller transfers brake fluid from a brake fluid reservoir to the brake system if there is no 
In regards to claims 6 and 12, the claims recite analogous subject matter to claim 17, and are rejected on the same premise.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.J.K./Examiner, Art Unit 3663                                    

/JAMES M MCPHERSON/Examiner, Art Unit 3663